Case: 21-1658   Document: 30     Page: 1   Filed: 05/05/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

 DANIEL HAGGART, KATHY HAGGART, HUSBAND
       AND WIFE, FOR THEMSELVES AND AS
  REPRESENTATIVES OF A CLASS OF SIMILARLY
      SITUATED PERSONS, GORDON ARTHUR
       WOODLEY, PERSONAL COUNSEL FOR
   KITTINGER DEED CLAIMANTS, DENISE LYNN
  WOODLEY, WESTPOINT PROPERTIES, LLC, C/O
 FARAMARZ GHODDOUSSI, CLEVELAND SQUARE,
   LLC, RC TC MERIDIAN RIDGE, LLC, TWOSONS
   LLC, GRETCHEN CHAMBERS, WILLIAM AMES,
 DENNIS J. CRISPIN, DEBLOIS PROPERTIES, LLC,
   C/O DAVID AND DEBRA DEBLOIS, MICHAEL B.
     JACOBSEN, FRANCES JANE LEE, SUSAN B.
   LONG, CLAUDIA MANSFIELD, FREDERICK P.
  MILLER, SUSAN L. MILLER, PBI ENTERPRISES,
   LLC, MICHAEL G. RUSSELL, ELANA RUSSELL,
 JAMES M. SATHER, KELLY J. SATHER, JAMES E.
 STRANG, D. MICHAEL YOUNG, JULIA H. YOUNG,
 MOLLY A. JACOBSEN, LESLIE MILSTEIN, ALISON
           L. WEBB, PATRICIA STRANG,
                     Plaintiffs

                   STAR L. EVANS,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________
Case: 21-1658    Document: 30      Page: 2    Filed: 05/05/2022




 2                                             HAGGART   v. US




                         2021-1658
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:09-cv-00103-CFL, Senior Judge Charles F. Lettow.
                   ______________________

                    Decided: May 5, 2022
                   ______________________

     STAR EVANS, Bellevue, WA, pro se.

     BRIAN C. TOTH, Environmental and Natural Resources
 Division, United States Department of Justice, Washing-
 ton, DC, for defendant-appellee. Also represented by JEAN
 E. WILLIAMS.
                   ______________________

     Before PROST, REYNA, and TARANTO, Circuit Judges.
 PER CURIAM.
     Star Evans, a class member in this rails-to-trails tak-
 ings case, appeals a judgment of the Court of Federal
 Claims (“Claims Court”) awarding legal fees and costs un-
 der the Uniform Relocation Assistance and Real Property
 Acquisition Policies Act (“URA”), 42 U.S.C. § 4654(c). The
 gravamen of her argument is that class counsel improperly
 reduced her recovery based on a contingent fee agreement.
 For the reasons below, we affirm the judgment with respect
 to the issues Ms. Evans raises.
                        BACKGROUND
     The procedural history of this class action is extensive,
 involving numerous reported opinions from the Claims
 Court and two from this court. E.g., Haggart v. United
 States, 116 Fed. Cl. 131 (2014) (“Haggart I”), vacated and
 remanded sub nom. Haggart v. Woodley, 809 F.3d 1336
Case: 21-1658      Document: 30    Page: 3    Filed: 05/05/2022




 HAGGART   v. US                                            3



 (Fed. Cir. 2016) (“Haggart II”); Haggart v. United States,
 136 Fed. Cl. 70 (2018) (“Haggart III”), aff’d, 943 F.3d 943
 (Fed. Cir. 2019) (“Haggart IV”); Haggart v. United States,
 149 Fed. Cl. 651 (2020) (“Haggart V”), amended in part on
 reconsideration, Haggart v. United States, 151 Fed. Cl. 58
 (2020) (“Haggart VI”). We briefly recount the portions of
 that saga relevant here.
     In 2009, Daniel and Kathy Haggart sued the govern-
 ment for violating the Fifth Amendment. Haggart II,
 809 F.3d at 1341. The government, they argued, took their
 private property for public use without just compensation
 when it converted a stretch of railroad corridor in the State
 of Washington to a public trail pursuant to Section 208 of
 the National Trails System Act Amendments of 1983,
 16 U.S.C. § 1247(d). Id. at 1340–41. Later that year, the
 Claims Court certified a class that, by the end of summary-
 judgment proceedings, consisted of 253 members. Id.
 at 1341. Although the Claims Court in 2014 approved a
 settlement in the amount of $110 million with interest com-
 pounding at 4.2%, id. at 1342, we vacated its decision be-
 cause it erred in “approving a settlement agreement where
 class counsel withheld critical information” and in award-
 ing class counsel additional fees under the common-fund
 doctrine, which, we held, the URA precluded, id. at 1351,
 1359.
     The case returned to the Claims Court, where the gov-
 ernment objected to the settlement agreement because,
 among other reasons, contingent fee agreements signed by
 some of the class members rendered it unfair.
 U.S. Appx. 164. 1 Around the same time, certain class
 members moved to substitute counsel—indicating, among
 other things, that they intended “at an appropriate junc-
 ture” to challenge the validity of those contingent fee


     1  U.S. Appx. refers to the appendix submitted by the
 government in this appeal.
Case: 21-1658    Document: 30      Page: 4    Filed: 05/05/2022




 4                                             HAGGART   v. US



 agreements. U.S. Appx. 139. Ms. Evans, a member of that
 group, stated through counsel that she “approve[d] of the
 settlement fully” but would “continue[] to retain her right
 to challenge [her] contingent-fee agreement” and that
 “whether or not she has to share any of her portion of the
 settlement with class counsel is a matter for another day,
 a matter of private contract,” such that there was “no basis
 to challenge the fairness of [the] settlement on the basis of
 a potential dispute over the enforceability of a contingent-
 fee agreement.” U.S. Appx. 180.
      Eventually, the Claims Court approved the settlement
 agreement again. It entered partial final judgment “in the
 total amount of $159,636,521.65, consisting of
 $110,000,000 in principal and $49,636,521.65 in interest,”
 and it deferred a determination of the amount of attorney
 fees and costs. Haggart III, 136 Fed. Cl. at 81. In doing so,
 it ordered that “[t]he judgment is payable to class counsel
 for distribution to the class according to the terms of the
 Settlement Agreement and this opinion and order.” Id.
 Along the way, it concluded that the “contingent fee agree-
 ments are private contracts that do not directly affect the
 government’s payment of the settlement award.” Id. at 78.
 Rather, the Claims Court opined, it “reviews contingent fee
 agreements only in the context of fairness to the class” and,
 in this case, the agreements were “reasonable.” Id.
 at 78, 80. In so concluding, the Claims Court cited class
 members’ “approval of the fee arrangements” and their
 “concern that class counsel has not been paid despite eight
 years of work.” Id. at 80 (“The sentiment among class
 members in attendance was not that class counsel would
 be overpaid or that the class members were being treated
 unfairly, but rather that the government was seeking to
 use the issue of contingent fee agreements to stall and work
 against class members’ interests.”). The government ap-
 pealed, and we affirmed. Haggart IV, 943 F.3d at 952.
     The case returned again to the Claims Court, which en-
 tertained motions for attorneys’ fees incurred to enforce
Case: 21-1658      Document: 30   Page: 5   Filed: 05/05/2022




 HAGGART   v. US                                           5



 and defend the settlement agreement. Some class mem-
 bers (Ms. Evans included) contended that the URA re-
 quired the government to reimburse them for fees retained
 by    counsel   under     contingent   fee    agreements.
 U.S. Appx. 195–96. They also asked the court to “set a
 briefing schedule to determine the validity of the contin-
 gency fee agreements.” U.S. Appx. 196. In support, they
 submitted a declaration from Ms. Evans, stating:
    At the beginning of this case, [class counsel]
    Thomas Stewart encouraged me to sign a contin-
    gency fee agreement. I did not know I could be part
    of the class without signing a contingent fee agree-
    ment, or that other members of the class had not
    signed a contingent fee agreement. Had I known,
    I would not have signed a contingency fee agree-
    ment. Mr. Stewart did not inform me that there
    was a statutory basis for the Court to award attor-
    neys’ fees that would fully compensate [c]lass
    [c]ounsel without reducing my recovery. Had I
    known that, I would not have signed a contingency
    fee agreement. I believe the United States should
    pay all attorneys’ fees and costs incurred in this
    matter, whether hourly or contingency fee so that
    my recovery is not reduced and I am made whole.
 U.S. Appx. 197 (paragraph formatting normalized). Later,
 after receiving her settlement check from class counsel,
 Ms. Evans submitted a supplemental declaration stating:
 “Class [c]ounsel deducted a contingency fee from my settle-
 ment payment, although I do not know the exact dollar
 amount of the fees he retained.” U.S. Appx. 202.
Case: 21-1658     Document: 30     Page: 6    Filed: 05/05/2022




 6                                              HAGGART   v. US



     Without reaching the validity of the contingent fee
 agreements, Informal Br. 1 2; Appellee’s Br. 16, the Claims
 Court entered final judgment awarding legal fees and costs
 (calculated via the lodestar method), including
 $2,389,527.13 for class counsel’s law firm Stewart Wald.
 Haggart V, 149 Fed. Cl. at 666. Ms. Evans appeals. 3 We
 have jurisdiction under 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     First, Ms. Evans asserts that the government should
 have paid her share of the settlement to her directly, rather
 than through class counsel. Informal Br. 2, 4. But as the
 government notes, payment through counsel is just what
 the Claims Court ordered in Haggart III: “The judgment is
 payable to class counsel for distribution to the class accord-
 ing to the terms of the Settlement Agreement and this
 opinion and order.”       136 Fed. Cl. at 81; see also
 U.S. Appx. 193. Given that we already affirmed the Hag-
 gart III judgment in Haggart IV, we cannot entertain
 Ms. Evans’s direct-payment argument. At any rate, the
 parties cite no authority holding that payment through
 class counsel is improper, and the government represents
 that it “routinely pays judgment and settlement amounts
 to counsel trust accounts.” Appellee’s Br. 22.
     Second, Ms. Evans contends that the URA requires the
 government to reimburse her for contingent fees that she
 alleges class counsel retained. Informal Br. 2–3. The URA



     2    The page numbers we cite for Ms. Evans’s informal
 brief reference the typewritten document she submitted as
 an attachment to our informal brief form.
     3    A separate appeal from this judgment,
 No. 21-1660, filed by different class members, is pending.
 Other appeals from this judgment were voluntarily dis-
 missed. Haggart v. United States, No. 2021-1072, 2021 WL
 3629353, at *1 (Fed. Cir. May 18, 2021).
Case: 21-1658      Document: 30    Page: 7    Filed: 05/05/2022




 HAGGART   v. US                                            7



 provides that “[t]he court . . . shall determine and award or
 allow to such plaintiff, as a part of [a] judgment or settle-
 ment, . . . his reasonable costs, disbursements, and ex-
 penses, including reasonable attorney . . . fees, actually
 incurred because of [the] proceeding.” 42 U.S.C. § 4654(c).
 As we’ve explained, this “is a fee-shifting statute and pro-
 vides for the award of ‘reasonable’ attorney fees.” Hag-
 gart II, 809 F.3d at 1355. Here, the Claims Court already
 calculated those “reasonable” fees via the lodestar method,
 Haggart V, 149 Fed. Cl. at 670, and the government doesn’t
 dispute its obligation to pay them, Appellee’s Br. 24–25.
     In arguing that the URA additionally requires the gov-
 ernment to reimburse her for fees that counsel retained un-
 der her contingent fee agreement, Ms. Evans invokes our
 statement in Haggart II that “the URA provision was ex-
 pressly enacted with the primary purpose of rendering
 property owners whole.” 809 F.3d at 1359; see Informal
 Br. 3. But this merely states the URA’s rationale for
 providing a “reasonable fee.” We do not read our prior
 statement to mean that the government must, on top of
 paying that reasonable fee, also reimburse Ms. Evans for
 further fees retained by counsel under a contingent fee
 agreement, which we said in Haggart II is “a matter of in-
 dividual contract.” 809 F.3d at 1357; see also Haggart III,
 136 Fed. Cl. at 79 (“The amount that any one class member
 would pay to class counsel or other counsel under an indi-
 vidual agreement is a matter of private contract.”). As
 we’ve noted before, the Supreme Court has held that a dif-
 ferent fee-shifting statute does “not invalidate contingent
 fee contracts that would require a prevailing plaintiff to
 pay his attorney more than the statutory award against the
 defendant.” Haggart II, 809 F.3d at 1356–57 (discussing
 Venegas v. Mitchell, 495 U.S. 82, 90 (1990) (explaining that
 42 U.S.C. § 1988 “controls what the losing defendant must
 pay, not what the prevailing plaintiff must pay his law-
 yer”)).
Case: 21-1658    Document: 30     Page: 8    Filed: 05/05/2022




 8                                             HAGGART   v. US



     Third, Ms. Evans asserts that class counsel extracted
 an “improper, unethical, and illegal” contingent fee agree-
 ment and therefore should repay what he retained. Infor-
 mal Br. 4. According to Ms. Evans, class counsel retained
 over $250,000 from her recovery. Informal Br. 2. For its
 part, the government states that “[c]lass counsel should an-
 swer, and this Court should address, Ms. Evans’[s] allega-
 tions about the impropriety of her contingent-fee
 agreement.” Appellee’s Br. 2. In the government’s view,
 that agreement “potentially implicates several rules of pro-
 fessional conduct for attorneys.” Appellee’s Br. 18. And,
 during the pendency of this appeal, the government filed a
 notice (which we construed as a motion) indicating that, in
 its view, “it would be appropriate for [class counsel]
 Mr. Stewart to be named as an appellee in this appeal so
 that he may be a party to this appeal and may respond to
 [Ms. Evans’s] arguments.” Motion at 2, Haggart v. United
 States, No. 21-1658 (Fed. Cir. Apr. 26, 2021), ECF No. 10;
 see Order at 2, Haggart v. United States, No. 21-1658
 (Fed. Cir. May 18, 2021), ECF No. 15.
     We agree with the government insofar as it argues that
 Ms. Evans’s allegations about the impropriety of her con-
 tingent fee agreement are directed at class counsel, not the
 government. But we decline the government’s invitation to
 add Mr. Stewart as appellee so that we can address this
 right here and now, and we therefore deny the govern-
 ment’s motion. It’s not for us—in the first instance on ap-
 peal and in a case to which Mr. Stewart isn’t a party—to
 adjudicate this undeveloped issue. If Ms. Evans has a mer-
 itorious claim against Mr. Stewart, she is free to pursue it
 in an appropriate forum.
                        CONCLUSION
     We have considered the parties’ remaining arguments
 but find them unpersuasive. For the reasons set forth
 above, we affirm the Claims Court’s judgment with respect
 to the issues raised by Ms. Evans in this appeal.
Case: 21-1658      Document: 30    Page: 9   Filed: 05/05/2022




 HAGGART   v. US                                           9



                        AFFIRMED
                           COSTS
 The parties shall bear their own costs.